 402317 NLRB No. 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We agree with the judge that no issue concerning Communica-tions Workers of America v. Beck, 487 U.S. 735 (1988), was raisedor litigated in this case.2In adopting the judge's conclusions, we specifically affirm his in-terpretation of Boilermakers (Kaiser Cement Corp.), 312 NLRB 218(1993).1All dates hereinafter are 1994, unless otherwise indicated.2The union-security clause involved provides for the discharge ofan employee upon the Union's request when the employee has not
paid the legally required agency fees or union dues. The lawfulness
of the clause is not at issue.3The parties stipulated the expulsion by the Union was lawful.4No Communications Workers of America v. Beck, 487 U.S. 735(1988), issue was raised or litigated in this case.Transportation Workers Union of America, AFL±CIO and its Local 525 (Johnson Controls
World Services, Inc.) and Douglas J. Nelson.Case 12±CB±3801May 12, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn February 21, 1995, Administrative Law JudgeWilliam N. Cates issued the attached decision. The
General Counsel filed exceptions and a supporting
brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Michael Maiman, Esq., for the General Counsel.Joseph Egan Jr., Esq. (Egan, Levy & Swicia, P.A.), of Or-lando, Florida, for the Union.DECISIONSTATEMENTOFTHE
CASEWILLIAMN. CATES, Administrative Law Judge. This is anunfair labor practice prosecution brought by the National
Labor Relations Board's (Board) General Counsel acting
through the Acting Regional Director for Region 12 in the
form of a complaint and notice of hearing (complaint) issued
on June 30, 1994,1against the Transportation Workers Unionof America, AFL±CIO and its Local 525 (Union). The com-
plaint is based upon an unfair labor practice charge filed by
Douglas J. Nelson, an individual (Nelson), on February 17.
I heard the case on November 7.The case involves the scope of the Union's authority toenforce the discharge provisions in the union-security clause
outlined in its collective-bargaining agreement with Johnson
Controls World Services, Inc. (Company). More specifically,
it is alleged Local Union President Eddie Hill (President
Hill) threaten Nelson with application of the discharge provi-sions of the union-security clause2should Nelson cease pay-ing dues or agency fees when Nelson had previously been
expelled3from the Union for circulating a petition seekingauthorization from employees for another labor organization
(Aero Space Maintenance Workers Union) at a time during
which a petition could lawfully have been filed with the
Board with such activity allegedly being protected by Section
7 of the National Labor Relations Act (Act). If as counsel
for the General Counsel (Government) asserts the Union
committed an unfair labor practice, a second issue is whether
President Hill acted as an agent of the International Union
in the actions he took herein. I will, as more fully explained,
conclude the Union did not violate the Act in any manner
alleged in the complaint. Accordingly, I need not reach the
second issue.FINDINGSOF
FACTI. JURISDICTIONThe Company is a corporation with an office and place ofbusiness at Eastern Space and Missile Center, Cape Canav-
eral Air Force Station, Florida, where it is engaged in the
business of providing ground support services for the United
States Air Force. During the year preceding issuance of the
complaint, a representative period, the Company provided
services in excess of $50,000 to the United States Air Force
pursuant to a service contract with the United States Govern-
ment. The complaint alleges, the evidence establishes, and I
find the Company is, and has been, an employer engaged in
commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. LABORORGANIZATION
The record establishes that at all times material, the Inter-national Union and its Local 525 have been and are labor or-
ganizations within the meaning of Section 2(5) of the Act.III. THEFACTS
The Union and Company are parties to a collective-bar-gaining agreement that contains a union-security clause that
provides for the discharge of an employee upon the Union's
request, when that employee has not paid or tendered pay-
ment of representation fees or initiation fees and membership
dues.4The facts surrounding the allegations are for the mostpart undisputed. Any conflicts will be addressed as they
arise.Nelson began working for the Company on August 25,1975, and became a member of the Union approximately 90
days later. He remained a member of the Union until, he as-
serts, he was expelled from membership in September 1992.
During the time Nelson was a member of the Union he held
the offices of shop steward, executive board member, vice
president, and president. 403TRANSPORTATION WORKERS LOCAL 525 (JOHNSON CONTROLS)5Nelson held himself out to be and signed documents as vicepresident of the Aero Space Maintenance Workers Union. Nelson
was also a member of the Union herein at the same time.6The Union stipulated at trial that these events occurred during atime in which a petition could have been properly filed with the
Board.7Hill and Nelson have remained friends since they met in theearly 1980s.8Pertinent parts of Hill's letter states: ``I, Eddie O. Hill, do herebyfile charges against Douglas J. Nelson.''The charges are as follows:D) Advocating or attempting to bring about the withdrawal from
the International Union or any Local Union, or any member or
group of members.
F) Working in the interest of or accepting membership in any
organization dual to the International Union.9Pertinent parts of Nelson's letter follows:Since I have been expelled from membership in the Transport
Workers Union by action of the Local Executive Board and no
longer have any rights as a Union Member or any say in the
affairs of the Union or will have at any time in the future, I feel
that paying union dues to an organization that I have been ex-
pelled from is improper. I have spoken to the National Labor
Relations Board about this matter and have been advised that
being forced to pay Union Dues as a condition of employment
after being expelled from the Union would constitute an Unfair
Labor Practice on the part of the Union.10Communications Workers v. Beck, supra.11Hill testified sending letters such as the one to Nelson was con-sistent with the Union's standard policy.12Nelson explained the collective-bargaining agreement called foran International Union representative to send such a letter and that
part of the letter was to remind the delinquent member that he/she
had 15 days to pay up or the International Union would seek his/her
discharge.13Hill said the conversation was nonconfrontational.On or about August 17, 1992, Nelson signed (as did sev-eral other employees) and circulated a petition seeking au-
thorization from employees for representation by another
(Aero Space Maintenance Workers Union) labor organiza-
tion.5No petition was, however, filed with the Board.6Short-ly after starting his presidency, President Hill became aware
there was a movement trying to form a separate labor organi-
zation even though he was not immediately aware Nelson
was involved.7On or about August 28, 1992, President Hill informed Nel-son in writing he had filed intraunion charges against Nelson
for his activities related to the petition for the rival labor or-
ganization.8According to President Hill, Nelson was ulti-mately expelled from membership in the Union because of
his above-referenced activities.In December 1992, Nelson wrote President Hill9express-ing a belief he was no longer responsible for payment of
union dues inasmuch as he had been expelled from the
Union. Nelson testified President Hill thereafter sent him a
memorandum outlining the procedure for becoming a Beck10objector and expressed the hope this would take care of thematter.The record is somewhat unclear regarding what took placeimmediately thereafter; however, Nelson continued to pay
union dues until December 1993, at which time he ceased
doing so.Thereafter President Hill wrote Nelson the following let-ter:11February 4, 1994Douglas J. Nelson12712 Forestedge Circle
Orlando, Florida 32828Dear Mr. Nelson:As a nonmember, you are entitled to pay full duesor, in the alternative, you are required to pay agency
fees. You have paid nothing to the Local for themonths of December 1993, January, and February,
1994. You are thus delinquent in the amount of $94.83
(31.61 per month) for agency fees. Please take care of
this arrearage immediately.In the future, if you wish to hand pay, the amountof $31.61 is due by the first of each month. If you wish
to use check-off, the regular dues amount will be de-
ducted but you will be eligible for a rebate at the end
of the year.Sincerely,/s/Eddie O. Hill
Eddie O. Hill, President
TWU-Local 525, AFL±CIONelson testified he telephoned President Hill on February8, because he had questions regarding his status with the
Local Union. Nelson asked President Hill why he sent the
February 4 letter instead of the International Union as called
for in the collective-bargaining agreement.12According toNelson, Hill said it was because of their past friendship. Nel-
son testified he next asked Hill how long his expulsion was
for and Hill said he didn't know. Nelson asked Hill as there
was no date on the expulsion order was it safe to assume the
expulsion was forever. According to Nelson, Hill said he
guessed so. Nelson asked President Hill a number of ques-
tions regarding his rights related to attending union meetings,
running for office, nominating candidates for office, attend-
ing union functions, or participating in collective bargaining.
Nelson testified Hill said he could not do or participate in
any of these activities. Nelson asked President Hill about
whether if ``in the future he fail[ed] to remit union dues,
would the union seek [his] termination under the Agency
Shop Clause.'' Nelson testified Hill said yes and they ended
their telephone conversation.President Hill acknowledged he probably did not recall thetelephone conversation in question as well as Nelson did.
Hill said Nelson ``questioned'' him on his expulsion and
wanted to know if it was forever. Hill testified he told Nel-
son he simply didn't know. According to Hill, Nelson kept
asking questions along the lines of could his expulsion be
forever, and Hill responded he guessed so.13President Hilltestified Nelson asked what would happen if he didn't pay
any dues. Hill told Nelson, ``Doug let's don't do that. You'd
force me to enforce what's in the contract.''President Hill testified the Union never at any time soughtNelson's discharge. Nelson testified that since his expulsion
he has not made any attempts to be reinstated to member-
ship. Nelson explained, ``[i]f I thought it would be well re-
ceived, I would'' Nelson has, at least as of the trial herein,
continued to pay union dues and has remained gainfully em-
ployed by the Company.President Hill and Nelson both appeared to be testifyingtruthfully to the best of their recollection. Although their tes- 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
timony regarding their February 8 conversation may seem toconflict somewhat; any conflicts are not material and do not
impact the outcome herein. To the extent that it is helpful,
I find Nelson's recollection of the conversation to be better
than President Hill's. Hill appears to acknowledge as much.IV. DISCUSSION, ANALYSIS, ANDCONCLUSIONS
Counsel for the General Counsel argues it is clear Nelsonwas permanently expelled from membership in the Union be-
cause he attempted to oust the Union herein as the collective-
bargaining representative of certain employees of the Com-
pany and replace it with a rival labor organization. Counsel
for the General Counsel urges Nelson's activities are pro-
tected by Section 7 of the Act. Counsel for the General
Counsel argues the Board has consistently held a union may
not lawfully invoke the union-security clause of its contract
against an employee whose full union membership has been
significantly impaired due to the exercise of Section 7 rights.
Although counsel for the General Counsel cites a number of
cases in support of his position he relies primarily on two
cases, namely, Steelworkers Local 4186 (McGraw Edison),181 NLRB 992 (1990), and Communications Workers Local9509 (Pacific Telephone), 193 NLRB 83 (1971). Counsel forthe General Counsel states that although the Board has made
it clear in these (and like) cases, it finds no fault with inter-
nal union discipline imposed for engaging in rival union or
protected decertification activities, it does find unlawful the
invocation of a union-security clause where membership has
been impaired for the exercise of Section 7 rights. Counsel
for the General Counsel summarizes his position by stating
that under McGraw Edison and Pacific Telephone Nelson'smembership status was lawfully impaired, but he argues the
Union violated Section 8(b)(l)(A) of the Act by threatening
to enforce a union-security clause against him. Finally, coun-
sel for the General Counsel argues, at length, that the
Board's decision in Boilermakers (Kaiser Cement Corp.),312 NLRB 218 (1993), does not require a contrary result
than that which he advocates. Counsel for the General Coun-sel acknowledges that the Board in Kaiser found no violationof the Act where union members were disciplinedÐbarred
from holding union office or attending union meetings for
fixed numbers of yearsÐbecause they circulated petitions de-
signed to remove substantial numbers of positions from the
bargaining unit. Counsel for General Counsel urges two dis-
tinguishing factors between Kaiser and McGraw Edison, firsthe urges the disciplined individuals in Kaiser remained mem-bers of the union (albeit with substantially impaired rights)
and that the judge in Kaiser found no nexus between one ofthe four individuals' decertification activities and the dis-
cipline imposed.Counsel for the Union argues the Union's conduct hereinis fully consistent with and controlled by the Board's deci-
sion in Kaiser. Counsel for the Union contends the Board inKaiser acknowledged the distinctions drawn by the trialjudge in Kaiser between the protected/unprotected nature ofthe conduct giving rise to the union discipline but found
making such a distinction unnecessary. Counsel for the
Union argues that in Kaiser the Board focused on whetherthe discipline was lawful and not whether the conduct caus-
ing the discipline was protected or unprotected. The Union
contends by doing so the Board in Kaiser necessarily re-jected any suggestion in McGraw Edison that the protected/-unprotected nature of the conduct given rise to the disciplinewas dispositive. Counsel for the Union asserts such a conclu-
sion is inescapable because the conduct at issue in KaiserÐcirculating a petition seeking to have the union removed so
employees could bargain directly with the employerÐclearly
was protected. Counsel for the Union argues that Kaiseroverruled McGraw Edison sub silentio and that the complaintherein must be dismissed.A review of certain portions of the Act is helpful at thispoint. The Union is charged with having violated Section
8(b)(1)(A) of the Act, which provides:(b) It shall be an unfair labor practice for a labor or-ganization or its agentsÐ(1) to restrain or coerce (A) employees in the exer-cise of the rights guaranteed in Section 7 [Section 157
of this title]: Provided, That this paragraph shall not im-
pair the right of a labor organization to prescribe its
own rules with respect to the acquisition or retention of
membership therein;Section 7 (§157.) reads as follows:
Employees shall have the right to self-organization, toform, join, or assist labor organizations, to bargain col-
lectively through representatives of their own choosing,
and to engage in other concerted activities for the pur-
pose of collective bargaining or other mutual aid or
protection, and shall also have the right to refrain from
any or all such activities except to the extent that such
right may be affected by an agreement requiring mem-
bership in a labor origination as a condition of employ-
ment as authorized in section 8(a)(3) [section 158(a)(3)
of this title].Section 8 (§158.) (a)(3)(B) provides:
It shall be an unfair labor practice for an employerÐ(3) by discrimination in regard to hire or tenure ofemployment or any term or condition of employment to
encourage or discourage membership in any labor orga-
nization: ... 
Provided further, That no employer shalljustify any discrimination against an employee for non-
membership in a labor organization ... (B) if he has
reasonable grounds for believing that membership was
denied or terminated for reasons other than the failure
of the employee to tender the periodic dues and the ini-
tiation fees uniformly required as a condition of acquir-
ing or retaining membership;The two primary cases (McGraw Edison and Pacific Tele-phone) that counsel for the General Counsel relies on in sup-port of a finding of a violation initially seem persuasive.In Pacific Telephone two individuals (Lavers and Coupar)were expelled from membership in the Communications
Workers of America, Local 9509 (CWA) because of their ac-
tivities related to distributing literature and membership cards
for the Independent Organization of Pacific Employees for
the purpose of obtaining signatures to decertify CWA as bar-
gaining agent for certain Pacific Telephone employees. CWA
expelled Lavers and Coupar pursuant to its constitution,
which provides for the fining, suspension, or expulsion of
any member found guilty at a union trial of willfully support-
ing or assisting any persons, groups of persons, or organiza- 405TRANSPORTATION WORKERS LOCAL 525 (JOHNSON CONTROLS)tions in any act or activities for the purpose of seeking orobtaining the decertification or replacement of CWA as col-
lective-bargaining representative. After being expelled Lavers
and Coupar refused to pay union dues to CWA. CWA then
demanded that Pacific Telephone discharge Lavers and
Coupar pursuant to its valid collective-bargaining agreement,
which, under specified conditions, makes the payment of
periodic dues a condition of employment. The Board citing
McGraw Edison found CWA in violation of Section8(b)(1)(A) of the Act.Briefly summarized the Board in McGraw Edison foundan 8(b)(1)(A) violation of the Act when the union insisted
that an employee pay union dues on a penalty of discharge
under a valid union-security agreement, during a period when
his membership rights in the union had been significantly
impaired by disciplinary sanctions imposed as a result of his
filing a decertification petition. More specifically, in
McGraw Edison employee Arnold Blaine filed with theBoard a petition seeking decertification of the incumbent
union. After the union was redesignated by a majority in an
election the union initiated disciplinary proceedings against
Blaine and he was initially expelled from the union. Blaine
appealed and his membership was reinstated, but the union
suspended his right to attend union meetings for a period in
excess of 1 year and indefinitely suspended him from hold-
ing union office. Thereafter Blaine refused to pay union duesand the union threatened to invoke the union-security clause
against him. Blaine thereafter paid dues to the union. The
Board viewed McGraw Edison as placing in issue its policyof providing unimpeded access to its procedures and rem-
edies. The Board citing NLRB v. Marine & Shipbuilders, 391U.S. 418, 425 (1968), noted that any coercion used to dis-
courage or defeat access to the Board is beyond the legiti-
mate interest of a labor organization. The Board noted it was
not confronted in McGraw Edison with a situation in whicha union disciplined a member because the member filed a de-
certification petition simply by fining, expelling, or suspend-
ing the member. The Board acknowledged a reduction in
membership rights standing alone does not necessarily vio-
late the Act. The Board stated, however, that for the union
to insist upon Blaine's continued payment of dues during pe-
riods when his rights as a member were significantly reduced
constituted a continuing form of coercion attempting to oper-
ate as a ``serious restraint'' upon access to its processes.
Specifically the Board concluded:The Union's insistence upon Blaine's payment ofdues, on pain of discharge, cannot be considered as dis-
associated from the suspension of membership rights
resulting from his decertification activity. We see no
justification, either in the proviso to Section 8(b)(1)(A)
or in considerations of a labor organization's need for
self preservation, for the steps taken against Blaine. The
threat to enforce the union-security clause while con-
tinuing the sanctions against Blaine was hardly nec-
essary to preserve the Union's existence as an institu-
tion, nor could it be viewed as a noncoercive form of
internal discipline which would have no discouraging
effect upon a member's decision to invoke the Board's
representation procedures.It is for these reasons that we affirm the Trial Exam-iner's finding that a labor organization violates Section8(b)(1)(A) by invoking, or threatening to invoke, a law-ful union-security clause to enforce payment of dues by
a member whose membership has been significantly
impaired because he filed a decertification petition.66As our decision in this case is based on the coercive steps takenas a result of filing a decertification petition, we need not pass upon
whether a labor organization violates Section 8(b)(1)(A) through en-
forcement of a union security clause against a member whose member-
ship was impaired for reasons unrelated to seeking access to Board de-
certification processes.In two other cases cited by counsel for the General Coun-sel the Board found violations of the Act where labor organi-
zations sought payment of dues from suspended members
under threats to seek their discharge pursuant to valid union-
security provisions contained in collective-bargaining agree-
ments. In Dillingham Tug & Barge Corp., 278 NLRB 83(1986), the Board adopted Judge James M. Kennedy's find-
ing a violation of Section 8(b)(1)(A) of the Act in which the
union suspended employee/union member Francis Keane's
membership for 15 years and fined him $863 as a result of
his activities on behalf of a rival labor organization. Judge
Kennedy wrote:Furthermore, it is clear that the expulsion and fine lev-ied against him were based on his action in supporting
the rival union. That, of course, is an activity protected
by Section 7 of the Act. Respondent Union has, there-
fore, deprived Keane of the rights attendant full mem-
bership in the Union. Thus, when Respondent Union
suspended him it simultaneously stripped him of any
obligation to pay union dues. Section 8(a)(3)(B), as in-
corporated by Section 8(b)(2), states that it is unlawful
to discharge or cause the discharge of an employee on
union security grounds if that employee has been de-
nied union membership for reasons other than his fail-
ure to tender periodic dues. Clearly that is the case
here. Respondent Union suspended Keane because of
his rival union activity. By that very act it denied him
membership on grounds other than a failure to pay peri-
odic dues. He was, therefore, not obligated to pay any
dues whatsoever while membership was denied him.In Telephone Traffic Union, 241 NLRB 826 (1979), theBoard affirmed Judge George Norman's finding the union
unlawfully threatened Louise Neunder with discharge pursu-
ant to the agency-shop provisions of the governing collec-
tive-bargaining agreement unless she paid dues during a pe-
riod in which she had been suspended from membership in
the union for supporting the organizational efforts of a rival
union. The Board in Telephone Traffic Union made it ex-pressly clear the union's actions violated Section 8(b)(1)(A)
of the Act even though Neunder was suspended because she
exercised her Section 7 rights to support a rival union rather
than to file a decertification petition.Looking only at the above-referenced cases I am persuadedcounsel for the General Counsel established a violation of
Section 8(b)(1)(A) of the Act. The Board in the cases out-
lined above has made it clear a union may not invoke a
union-security clause of a collective-bargaining agreement
against an employee whose full union membership has been
significantly impaired due to the exercise of Section 7 rights. 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Turning to the instant facts I first note the Company andUnion are parties to a collective-bargaining agreement with
a valid union-security clause that provides for the discharge
of an employee upon the Union's request if the employee
does not pay the required agency fees. In August 1992, Nel-son, a longtime employee and union office holder, signed
and circulated a petition seeking to have a rival labor organi-
zation designated as the collective-bargaining representative
for certain employees who were at the time (and continue to
be) represented by the Union herein. On or about August 28,
1992, the Union (through President Hill) brought intraunion
charges against Nelson because of his activities on behalf of
the rival labor organization and thereafter expelled him from
the Union. Nelson inquired and was told his expulsion could
last forever. Nelson stopped paying dues to the Union in De-
cember 1993 and on or about February 4, 1994, was notified
by the Union of his delinquency and asked to bring his dues
current. On or about February 8 Nelson asked President Hill
if in the future he failed to remit union dues would the
Union seek his termination pursuant to the parties agency-
shop clause in their collective-bargaining agreement. Hill re-
sponded in the affirmative.Without specifically setting forth the elements of a viola-tion drawn from the cases outlined earlier it is clear counsel
for the General Counsel established a prima facie violation
of the Act. This, however, does not resolve the matter.Next I turn to an examination of the case relied upon bythe Union in support of its contention the complaint must be
dismissed. The Union argues the Board in Kaiser sub silentiooverruled the cases relied on by counsel for the General
Counsel and further urges that counsel for the General Coun-
sel is wrong when he argues Kaiser does not require a con-trary finding to that advocated by counsel for the General
Counsel.In Kaiser the Board looked at whether the union violatedSection 8(b)(1)(A) of the Act by threatening four dissident
employee members with enforcement of the union-security
clause if they discontinued paying membership dues after the
union had substantially impaired their membership rights.
The Board in Kaiser concluded the union did not violate theAct. In Kaiser the union disciplined four members for theiractivities which if successful would have eliminated all or a
substantial part of the bargaining unit. One of the four was
charged with bargaining with the company in order to dis-
band the union and have the jobs converted into salaried po-
sitions. Two of the others were charged with aiding and abet-
ting the activities of the first member and the fourth member
was charged with circulating a petition seeking to eliminate
the bargaining unit altogether. All four were found guilty as
charged and all were barred from holding union offices and
from attending union meetings except for meetings at which
a contract directly affecting them was to be voted upon. The
barrings ranged from 2 to 5 years. The one dissident that had
been serving as local union president was suspended from of-
fice. The four wrote the international union president claim-
ing the union had ``in effect'' suspended them from union
membership and as such they were not required to pay union
dues. The international union president responded that they
had not been suspended from membership and they had an
obligation to continue to pay dues. The four in Kaiser in-quired of the international union president what penalties
would be imposed if they ceased paying union dues. Theinternational union president responded that if they failed topay dues the union would inform the employer and the four
``would no longer be allowed to work at the plant.'' In Kai-ser Judge Michael D. Stevenson made an overall finding,which the Board affirmed, that the union had the right to
protect itself against the alleged discriminatees activities
which would have resulted in the erosion or the elimination
of the bargaining unit it represented. Judge Stevenson con-
cluded the General Counsel did not establish a prima facie
case that the discipline violated Section 8(b)(1)(A) of the
Act. Judge Stevenson also concluded, with Board approval,
the Union did not violate the Act by threatening to invoke
the union-security clause of its collective-bargaining agree-
ment because the alleged discriminatees were attempting to
change either half or all of the bargaining unit jobs into sala-ried and/or supervisory positions. Judge Stevenson concluded
the union had a legitimate union interest in preventing theerosion of its status as collective-bargaining representative.
Although the Board in Kaiser noted ``[Judge Stevenson]stressed that [Kaiser] is distinguishable from Local 4186,United Steel Workers of America (McGraw Edison Co.), 181NLRB 992 (1970), in that the Board there found that the
union had unlawfully threatened to invoke the union security
clause against a member whose membership it had signifi-
cantly impaired because of the employee's protected conduct
in filing a decertification petition'' it also noted:The judge also rejected the General Counsel's alternatecontention that even if the activities for which the Re-
spondent disciplined the alleged discriminatees were not
protected, the Respondent had so significantly reduced
their membership rights that it could not lawfully en-
force the union- security clause against these employ-
ees. The General Counsel's argument, in the judge's
view, presented the Respondent with the ``Hobson's
choice'' of either forgoing its right to discipline mem-
bers under the proviso to Section 8(b)(1)(A) (thereby
rendering the proviso to Section 8(b)(1)(A) a nullity) or
relinquishing its right to enforce the provisions of a
valid union security clause (thereby ultimately self-de-
structing without the dues of disciplined members). The
judge concluded that the General Counsel's position, if
implemented, would induce any members who are un-
willing to pay dues in the first place for financial or
philosophical reasons to subject themselves to union
discipline ``so they would be ``punished'' by not hav-
ing to pay union dues, although they would continue
their employment.'' For these reasons, the judge dis-
missed the complaint.The Board in Kaiser found two actions involved, ``(1) theUnion's internal discipline of certain employees, which dis-
cipline impaired their membership in the Union; and (2) the
enforcement of a union security clause against those employ-
ees, notwithstanding the fact that their membership was im-
paired.'' The Board continued ``[t]hese two matters are ana-
lytically distinct, although in a given case they may be relat-
ed.'' The Board pointed out ``[I]f discipline is wholly inter-
nal, i.e., if it does not itself affect the employment relation-
ship the Union may be able to impose the discipline even if
it is aimed at a Section 7 right.'' The Board noted some ex-
amples but then observed: 407TRANSPORTATION WORKERS LOCAL 525 (JOHNSON CONTROLS)14If not exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.To be sure, there are limitations on the Union's rightto impose discipline on members. One of these limita-
tions is that the employee-members must be free to re-
sign their membership and thereby escape the rule.6That is, employees have a right to resign from the
union. If they resign prior to engaging in the Section
7 conduct deemed offensive by the union (e.g., crossing
a picket line), the union cannot discipline them. If they
have opted for continued membership, they cannot be
heard to complain if the union enforces the rules of
membership.6Scofield v. NLRB, 394 U.S. 423 (1969).The Board noted a second exception:There is another important exception to the general ruleconcerning a union's right to impose internal discipline
on members. If the union's rule impairs a policy that
Congress has embedded in the labor laws, the union
may not enforce the rule, even against a member. Of
Course, as we have seen, the mere fact that the dis-
cipline is in reprisal for a Section 7 right is not suffi-cient to condemn the discipline. See Allis-Chalmers.However, if the Section 7 right is the fundamental one
of seeking access to the Board, the discipline in reprisal
therefor may be unlawful.7Thus, for example, if theemployee files a petition or a charge with the Board,
the union cannot fine him for that action.87The Sec. 7 right of seeking access to the Board is fundamental inthe sense that all others are dependent on it. If the employee cannot
come to the Board, he cannot vindicate any of his rights.8See NLRB v. Marine & Shipbuilding Workers, 391 U.S. 418(1968); Molders Local 125 (Blackhawk Tanning Co.), 178 NLRB 208(1969).Does, as the Union contend, Kaiser control the instant casewarranting dismissal of the complaint or is, as counsel for
General Counsel contends, Kaiser distinguishable?First, I note Nelson was a member of the Union at thetime he engaged in the conduct the Union found offensive.
There is no showing he could not have resigned his member-
ship and escaped the discipline. Nelson's conduct of signing,
circulating, and seeking to have others sign a petition to des-
ignate a rival labor organization as bargaining representative
of certain employees of his employer was conduct designed
to oust the Union herein from its role as collective-bargain-
ing representative of the employees in question. Nelson was
not only trying to oust the Union herein he was trying to
have a rival labor organization installed that he was the vice
president of. Nelson was defeated in his bid to again serve
as president of the Union herein. The parties stipulated, and
the record evidence supports the stipulation, that the Union
legally imposed discipline on Nelson.Having concluded, as outlined above, that the disciplinewas lawful the next issue under the analytical framework of
Kaiser is whether the Union could threaten to enforce itscontractual union-security clause against Nelson. There is
somewhat limited guidance on this point in Kaiser. In thatregard, the Board in Kaiser held, ``[b]ecause the Respond-ent's discipline of these members did not violate the Act, the
members continued, as unit employees, to be required under
the union-security agreement to satisfy the sole obligation aunion may enforce under a union-security provision: `the ten-dering of uniform initiation fees (if any) and dues.''' (Foot-
note omitted.) Obviously the first requirement outlined above
has been satisfied, namely that the discipline did not violate
the Act. A critical question arises with respect to the remain-
der of the quote ``the members continued, as unit employees,
to be required under the union-security agreement to satisfy
the sole obligation a union may enforce....'' ``Did the
Board intend the operative word in this part of the quotation
to be ``members''? The overall tenor of the Kaiser decisionpersuades me it did not. The Board's main concern was
whether the discipline was legally imposed. The Board's
lengthy inclusion in Kaiser of Judge Stevenson's discussionof the ``Hobson's choice'' situation a union is placed in per-
suades me the Board did not intend for a union in a factual
situation such as the one herein to have to chose between its
right to discipline a member under the proviso to Section
8(b)(1)(A) of the Act and its right to enforce the provisions
of a valid union-security clause. Nelson's conduct was di-
rected toward the destruction of the Union that rejected him
as its president and have the collective-bargaining representa-
tive replaced with a rival labor organization of which he was
an officer, namely vice president. Kaiser makes it clear aunion may protect its position in such situations.It is obvious, as pointed out by counsel for the GeneralCounsel, the Board was well aware of McGraw Edison andrelated cases when it decided Kaiser and it did not availitself of the opportunity to expressly overrule these earlier
decisions. I am, persuaded in agreement with counsel for the
Union, however, that the Board overruled sub silentio all
prior contrary cases when it decided Kaiser.In light of all the above, I conclude the Union did not vio-late Section 8(b)(1)(A) of the Act by threatening to invoke
the union-security clause against Nelson if he ceased paying
dues after the Union disciplined him. Accordingly, I shall
dismiss the instant complaint.CONCLUSIONSOF
LAW1. Johnson Controls World Services, Inc. is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.2. Transportation Workers Union of America, AFL±CIOand its Local 525 are labor organizations within the meaning
of Section 2(5) of the Act.3. The Union has not engaged in the unfair labor practicesalleged in the complaint.On these findings of fact and conclusions of law, and onthe entire record, I issue the following recommended14ORDERThe complaint is dismissed in its entirety.